         Case 9:20-cv-00054-DLC Document 6 Filed 08/31/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

ANTHONY EVANS,                                   CV 20 –54–M–DLC–KLD

                     Petitioner,

vs.                                                        ORDER

REGINALD D. MICHAEL;
ATTORNEY GENERAL OF THE
STATE OF MONTANA,

                      Respondents.



      On August 3, 2020 United States Magistrate Judge Kathleen L. DeSoto

entered her Findings and Recommendation recommending that Petitioner Anthony

Evans’ Petition for Writ of Habeas Corpus be dismissed with prejudice on the basis

that it lacks a cognizable claim for relief. (Doc. 5.) Judge DeSoto additionally

recommends that this Court deny a certificate of appealability on the basis that Mr.

Evans has not made a substantial showing of the denial of a constitutional right.

Mr. Evans does not object.

      A party is only entitled to de novo review of those findings to which he or

she specifically objects. 28 U.S.C. § 636(b)(1)(C). In the absence of an objection,

this Court reviews findings for clear error. United States v. Reyna-Tapia, 328
         Case 9:20-cv-00054-DLC Document 6 Filed 08/31/20 Page 2 of 4



F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error review is “significantly deferential” and exists when the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

      Judge DeSoto determined that Mr. Evans’ Petition should be dismissed on

the basis that: (1) his Fourth Amendment claims are not cognizable through a

federal habeas action because he was afforded a full and fair opportunity to litigate

such claims in state court; and (2) his due process claim should be dismissed

because it failed to meet the “arbitrary or capricious” burden necessary to state a

cognizable federal habeas claim. (Doc. 5 at 6–11.) Reviewing these

determinations for clear error, this Court finds none.

      Mr. Evans’ first and second claims, which allege violations of the Fourth

Amendment, are foreclosed by Stone v. Powell, 428 U.S. 465 (1976). As held in

Stone, because Mr. Evans was afforded the opportunity to fully and fairly litigate

these issues in state court, these claims are not cognizable in a federal habeas

proceeding. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir. 1996). Mr.

Evans’ remaining claim is likewise not cognizable because it fails to establish an

alleged sentencing error that, if proven, would amount to such an arbitrary or

capricious mistake that it constitutes an independent due process violation.

Richmond v. Lewis, 506 U.S. 40, 50 (1992); Christian v. Rhode, 41 F.3d 461, 469
         Case 9:20-cv-00054-DLC Document 6 Filed 08/31/20 Page 3 of 4



(9th Cir. 1994). Therefore, Mr. Evan’s Petition for Writ of Habeas Corpus will be

dismissed.

      With respect to the issuance of a certificate of appealability, the Court finds

that “jurists of reason would not disagree with” the resolution of Mr. Evans’

constitutional claims, nor would jurists conclude that “the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003). Consequently, Mr. Evans has failed to make a “substantial

showing of the denial of a constitutional right,” and a certificate of appealability

shall not issue.

      IT IS ORDERED that Judge Desoto’s Findings and Recommendation (Doc.

5) is ADOPTED in full.

      1. Mr. Evans’ Petition (Doc. 1) is DISMISSED with prejudice.

      2. The Clerk of Court shall enter, by separate document, a judgment of

          dismissal.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
  Case 9:20-cv-00054-DLC Document 6 Filed 08/31/20 Page 4 of 4



DATED this 31st day of August, 2020.
